DETAILED ACTION
This action is pursuant to the claims filed on 09/16/2021. Claims 1-21 are pending. A final action on the merits of claims 1-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly.
Claim Objections
Claim 1 is/are objected to because of the following informalities:
Claim 1, line 3; “wherein each electrode comprising” should read “wherein each ECG electrode comprises” to increase clarity. 
Claim 1 line 10; “wherein the electrodes are interchangeable” should read “wherein the ECG electrodes are interchangeable”
Claim 1 line 9; “wherein the first sub-electrode and the second sub-electrode are an integral part of the device” should read “wherein the first sub-electrode and the second sub-electrode of each of the two ECG electrodes are an integral part of the device” to increase clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and where each hand is in contact with an independent electrode comprising the first sub-electrode and the second sub-electrode”. It is unclear if “an independent electrode” is attempting to claim antecedent basis to one of the “two interchangeable and independent coated electrocardiogram electrodes” in line 1 of claim 1 or if this limitation is attempting to claim a third distinct electrode. Claims 2-21 inherit this deficiency. 
Claim 11 recites the limitation “the ECG electrode comprises a plurality of layers comprising a first layer, a second layer, and a third layer…”. The structural relationship between the first, second, and third layers with the silver colloidal metal particle coating recited in parent claim 1 is unclear. Specifically, it is unclear if the coating of silver colloidal metal particles define a distinct fourth layer in claim 11 or if the coating of silver colloidal metal particles are configured to be part of one of the first, second, or third layers. For examination purposes, the third layer will be interpreted to be the silver colloidal metal particles of claim 1 will be interpreted to be the third layer. Claims 12-20 inherit this deficiency.
Claim 11 recites the limitation “the ECG electrode comprises a plurality of layers comprising a first layer, a second layer, and a third layer … wherein the first layer is optional…” in lines 2-4. This limitation positively recites the first layer as being part of the plurality of layers and then later claims the first layer as an optional layer. As such, it is unclear whether or not the 
Claim 13 recites the limitation “wherein the primer electrode comprises Ag/AgCl”. The relationship between the primer electrode of the second layer and the third layer comprising an electrode material configured for impedance matching is unclear.  Paragraphs [0083-0085 & 0143-0145] of the instant specification clearly disclose the Ag/AgCl as being a third layer optimizing the primer layer of the second layer for impedance matching. As such, it is unclear what the third layer is directed to in the event that “the primer electrode comprises Ag/AgCl”. Furthermore, the relationship between the third layer and the silver colloidal particles of claim 1 are unclear (i.e., do the silver colloidal particles define a fourth layer or are the silver colloidal particles part of one of the first, second, or third layers).
Claim 15 recites the limitation “wherein the third layer is configured to be a disposable tape” and is dependent from claim 11 reciting “the third layer comprises an electrode material and is configured for impedance matching between the coated ECG electrode and a measuring objective”. It is unclear how a disposable tape is configured to be an electrode material capable of providing impedance matching. Applicant’s specification provides a disclosure for alternate embodiments of the third layer being a disposable tape in paragraphs [0083 & 0143]. However, these embodiments are alternatives to the embodiments describing the third layer as an electrode material for providing impedance matching in the same paragraphs. As such, the metes and bounds of claim 15 are unclear for the reasons stated above.
Claim 16 recites the limitation “wherein the primer electrode further comprises a noble colloidal metal suspended in a liquid…”. Given the further limitation of the primer electrode, the relationship between the primer electrode of the second layer and the third layer is unclear. Paragraphs [0083-0084 & 0143-0144] of the instant specification clearly disclose the colloidal metal as being the third layer optimizing the electrode material of the primer layer for impedance matching. As such, it is unclear what the third layer is directed to in the event that the primer layer “further comprises a noble colloidal metal suspended in a liquid…”. Furthermore, the relationship between “a noble colloidal metal suspended in a liquid” of claim 16 and “silver colloidal metal particles in a liquid or a gel” of claim 1 is unclear. For examination purposes, this limitation will be interpreted to as the third layer comprising the silver colloidal metal particles in a liquid or a gel.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office
Claim 1 recites “and where each hand is in contact with an independent electrode comprising the first sub-electrode and the second sub-electrode”. This limitation positively recites the human body. For examination purposes, this limitation will be interpreted to read as functional language not positively reciting ‘each hand’. Claims 2-21 inherit this deficiency. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi (U.S. PGPub No. 2013/0310659), in view of Sayme (U.S. PGPub No. 2017/0319082), and in further view of Bogusiewicz (U.S. Patent No. 5,427,096).
Regarding claim 1, Kawachi teaches a device comprising independent coated electrocardiogram (ECG) electrodes (Fig 2a-d, ECG electrodes 30); wherein the ECG electrodes form a part of the housing of a device (Fig 2 ECG electrodes 30 define part of housing), wherein each electrode comprising at least a first sub-electrode and a second sub-electrode (Fig 2d, electrodes 31/33 and 32/34 for each ECG electrode 30); wherein the first sub-electrode and the second sub-electrode are separately addressable (see Fig 2d and [0050]); wherein the first sub-electrode and the second sub-electrode are separated by an insulating portion (Fig 2d sub electrodes 31/33 and 32/34 are respectively separated by an insulating portion of casing 12); wherein the device is configured to collect ECG data from both hands of a person (Fig 2d ECG electrodes 30 designed to be in contact with both hands of user), and where each hand is in contact with an independent electrode comprising the first sub-electrode and the second sub-electrode Fig 2d ECG electrodes 30 designed to be in wherein the first sub-electrode and the second sub-electrode are an integral part of the device (See Fig 2, electrodes 31/33 and 32/34 are integral to device).
Kawachi is silent to whether or not the two ECG electrodes are interchangeable.
In related prior art, Sayme teaches a similar device for acquiring physiological signals, wherein the electrodes are configured to be used interchangeably ([0050]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kawachi in view of Sayme to incorporate the first and second ECG electrodes as being interchangeable and capable of use with either hand. Doing so would be obvious to one of ordinary skill in the art to yield the expected advantage of providing the device with more versatility to produce a consistent signal by providing the ECG electrodes as interchangeable with one another such that user error is less likely to occur.
Kawachi fails to teach wherein the ECG electrodes comprise a coating comprising silver colloidal particles.
In related prior art, Bogusiewicz teaches a similar device for acquiring physiological signals from a user (Col 1 lns 10-25; Fig 4) wherein the electrode comprises a coating comprising silver colloidal particles (Col 8 lns 49 – Col 9 ln 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fleischer in view of Sayme and Bogusiewicz to incorporate the silver colloid coating on the ECG electrodes to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that the use of silver colloidal particles in a coating advantageously provide an outer surface of an electrode that is conductive and capable of acquiring signals form a user’s body (Col 8 lns 49 – Col 9 ln 2).
Regarding claim 10, the Kawachi/Sayme/Bogusiewicz combination further teaches wherein the device is configured to make one or more measurements wherein the one or more measurements comprise ECG measurements (Fig 2a-d device can make ECG measurements with ECG electrodes 30).
Regarding claim 21, Kawachi further teaches wherein the device is configured to be a component of a closed-loop system that is configured to be calibrated via one or more measurements (Fig 2a-e and [0008] the device is capable of being incorporated into a closed loop system that is calibrated via one or more measurements disclosed in [0008]).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi, in view of Sayme, in view of Bogusiewicz as applied to claim 1, and in further view of Balda (U.S. PGPub No. 2014/0336491).
Regarding claim 2, the Kawachi/Sayme/Bogusiewicz combination teaches the device of claim 1 as stated above. Kawachi further teaches the first and second sub-electrodes electrically connected to a point of care device (See Fig 2, electrodes 30 connected to device 1A having controls, processing unit, UI, and display for measuring a variety of physiological parameters).
Kawachi/Sayme/Bogusiewicz fail to explicitly teach the electrical contacts configured to electrically connect the first sub-electrode and the second sub-electrode to a point of care device.
In similar electrode device prior art, Balda teaches a similar device (See Fig 3A) comprising electrical contacts configured to electrically connect the first and second sub-electrodes to a point of care device (Fig 3E and 6, [0042]; electrical connections 355 and 360 connect the electrodes to controller 150 and base unit 105). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kawachi, Sayme, Bogusiewicz, and Balda to incorporate .
Claims 3, 6-7, 11, 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi in view of Sayme, in view of Bogusiewicz as applied to claim 1, and in further view of Banet (U.S. PGPub No. 2008/0077026).
Regarding claim 3, in view of the combination of claim 1 above, the Kawachi/Sayme/Bogusiewicz combination fails to teach wherein the first and second sub-electrodes comprise an electrically conductive film on an electrically insulating substrate.
In related prior art, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode 
Regarding claim 6, the Kawachi/Sayme/Bogusiewicz combination teaches the device of claim 1 as stated above, Kawachi further teaches the sub-electrodes having a partially cylindrical outer surface (see Fig 2, electrodes 30 have partial cylindrical shape).
Kawachi is silent to the structure of the sub-electrodes and thus fails to teach wherein the first and second sub-electrodes comprise partial cylindrical films.
In related prior art, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode (Fig 1 sensor 20 and electrodes 23a-c; [0031] “a sensor 20 that measures … ECG”) wherein the electrodes comprise an electrically conductive film on an electrically insulating substrate with other conductive layers to form the electrode (Fig 2 and [0036], metal pad (thin silver film) deposited on substrate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-electrodes of Kawachi in view of Sayme, Bogusiewicz and Banet to incorporate the thin partially cylindrical films underlying the electrode structure to arrive at the device of claim 6. Doing so would have been obvious to one ordinary skill in the art to provide an ECG electrode with first and second layers on a substrate to yield the predictable result of an ECG electrode capable of acquiring signals from a subject ([0031 & 0036]).
Regarding claim 7, in view of the combination of claim 1 above, the Kawachi/Sayme/Bogusiewicz combination fails to teach wherein the first sub-electrode and the second sub-electrode comprise a film of AgCl supported on a substrate with an adhesive in between.
However, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode (Fig 1 sensor 20 and electrodes 23a-c; [0031] “a sensor 20 that measures … ECG”) wherein the electrode comprises a film of AgCl supported on a substrate with an adhesive in between (Fig 2 and [0036], Ag/AgCl film supported on substrate via intervening thin silver film interpreted as an adhesive layer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of each sub-electrode of Fleischer in view of Kawachi in view of Sayme, Bogusiewicz and Banet to incorporate the conductive AgCl film on an insulating substrate with an adhesive in between to arrive at the device of claim 7. Doing so would have been obvious to one ordinary skill in the art to provide an ECG electrode with first and second layers on a substrate to yield the predictable result of an ECG electrode capable of acquiring signals from a subject ([0031 & 0036]).
Regarding claims 11 and 13-14, the Kawachi/Sayme/Bogusiewicz combination teaches the device of claim 1 as stated above, Bogusiewicz further teaches wherein the silver colloidal metal particles are present in a liquid or a gel (Col 8 lns 49 – Col 9 ln 2; ink is a liquid and silver/silver-chloride particles exist in colloidal form in the ink).
Kawachi is silent to the structure of the sub-electrodes comprising comprising of plurality of layers comprising a first layer, a second layer and a third layer wherein the first and second layer comprises a metallic material, wherein the first layer is optional and configured to bond to a housing of the device the second layer comprises a primer electrode.
In related prior art, Banet teaches a similar device comprising an electrocardiogram (ECG) electrode (Fig 1 sensor 20 and electrodes 23a-c; [0031] “a sensor 20 that measures … ECG”) comprising of plurality of layers comprising a first layer, a second layer and a third layer (Fig 2 and [0036], metal pad, AgCl film, conductive gel make up first, second, and third layer respectively), wherein the first and second layer comprises a metallic material (Fig 2 and [0036]), wherein the first layer is optional and configured to bond to a housing of the device ([0036] metal pad is bonded to foam housing 21 of sensor 20); the second layer comprises a primer electrode ([0036] AgCl film) wherein the primer electrode comprises Ag/AgCl ([0036] second layer is an Ag/AgCl film). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of each sub-electrode of Kawachi in view of Sayme, Bogusiewicz, and Banet to incorporate the first, second, and third layers to arrive at the device of claim 11 and 13-14. Doing so would have been obvious to one ordinary skill in the art to provide an ECG electrode with first and second layers on a substrate to yield the predictable result of an ECG electrode capable of acquiring signals from a subject ([0031 & 0036]).
Regarding claim 16, the Kawachi/Sayme/Bogusiewicz combination as established in claim 11 teaches a noble colloidal metal suspended in a liquid or other conducting material or a combination of the noble colloidal metal and chloride (Bogusiewicz Col 8 lns 49 – Col 9 ln 2; ink is a liquid and silver/silver-chloride particles exist in colloidal form in the ink).
Regarding claim 17, Kawachi teaches the device incorporated into a material (see Fig 2, device is incorporated into casing 10).
However, Kawachi fails to disclose any specific material of the casing.
Kawachi discloses substantially all the limitations of the claim(s) except the casing being formed from plastic.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invetion to modify the casing of Kawachi to be formed from plastic such that the device is incorporated into plastic, since applicant has not disclosed that the material the device is incorporated into solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any material of a casing or housing that is insulating. 
Regarding claim 18, the Kawachi/Sayme/Bogusiewicz combination further teaches wherein the device is configured to be an integral part of an apparatus for acquiring a signal related to an autonomic nervous system (Kawachi, Fig 2 ECG electrodes 30; ECG is a signal related to the autonomic nervous system).
Regarding claim 19, the Kawachi/Sayme/Bogusiewicz combination further teaches wherein the device is configured to be disposable (Kawachi, device is capable of being disposed).
Regarding claim 20, the Kawachi/Sayme/Bogusiewicz combination further teaches wherein the device is configured to be used in applications of biological electrode systems or configured to be integrated into exercise equipment or controllers or video game consoles (Kawachi, fig 2, device is integrated into applications of biological electrode systems incorporating ECG, blood pressure, pulses to be measured).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi, in view of Sayme, in view of Bogusiewics, in view of Banet as applied to claim 3, and in further view of Balda.
Regarding claims 4-5, the Kawachi/Sayme/Bogusiewicz/Banet combination teaches the device of claim 3 as stated above.
Kawachi fails to teach the material of insulating substrate and that the insulating portion is a portion of the substrate not coated with the conductive film.
Balda teaches a similar device (see Fig 3a-c) wherein the electrically insulating substrate is plastic (Fig 3A and [0041], housing 300 is a rigid plastic and is the insulating substrate of electrodes 305/310) and wherein the insulating portion is a portion of the electrically insulating substrate not coated with an electrically conductive film (Fig 3A and . 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi in view of Sayme, in view of Bogusiewicz, in view of Banet as applied to claim 7, and in further view of Brydon (U.S. PGPub No. 2003/0045806).
Regarding claim 8, the Kawachi/Sayme/Bogusiewicz/Banet combination teaches the device of claim 7 as stated above.
Kawachi/Sayme/Bogusiewicz/Banet fail to teach wherein the adhesive is a layer of copper.
In related electrode prior art, Brydon teaches the use of a copper adhesive tape ([0105]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kawachi in view of Sayme, Bogusiewicz, Banet, and Brydon to incorporate the copper adhesive in between the AgCl film and the substrate to arrive at the device of claim 8. Doing so would be a simple substitution of one well-known metal layer for another well-known metal layer to yield the predictable result of an electrically conductive adhesive to secure a connection of a AgCl film to a substrate (Banet [0036] and Brydon [0105]).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi in view of Sayme, in view of Bogusiewicz, in view of Banet as applied to claim 11, and in further view of Virtanen (U.S. PGPub No. 2012/0157807).
Regarding claim 12, the Kawachi/Sayme/Bogusiewicz/Banet combination teaches the device of claim 11 as stated above.
Kawachi/Sayme/Bogusiewicz/Banet fails to teach wherein the first layer comprises Cu.
However, in similar electrode prior art, Virtanen teaches a similar electrode (Fig 1 biomedical sensor) with a similar first layer comprising Copper (Fig 1 and [0021], electrode layer 11 can be copper, silver, or silver/silver chloride). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kawachi in view of Sayme, Bogsuiewicz, Banet and Virtanen to incorporate the copper first layer as taught by Virtanen. Doing so would have been a simple substitution of one well-known conductive material for another well known conductive material to yield the predictable result of an electrically conductive first layer of a bio-potential electrode ([0021]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi in view of Sayme, in view of Bogusiewicz, in view of Banet as applied to claim 11, and in further view of Ferrari (U.S. Patent No. 5,265,579).
Regarding claim 15, the Kawachi/Sayme/Bogusiewicz/Banet combination teaches the device of claim 11 as stated above.
Kawachi/Sayme/Bogusiewicz/Banet fail to teach wherein the third layer is configured to be a disposable tape.
In related electrode prior art, Ferrari teaches a similar bio-potential electrode (Fig 1 electrode 10) with a conductive disposable tape comprising metal (Col 6 lines 48-57). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kawachi in view of Sayme, Bogusiewicz, Banet, and Ferrari to incorporate the third layer being a disposable conductive tape configured for impedance matching to arrive at the device of claim 15. Doing so would advantageously provide an adhesion function to the third layer while maintaining conductivity to allow for the adhesion to the subject for monitoring and recording a physiological parameter.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/16/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawachi, Sayme, and Bogusiewicz.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794